DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species I, figures 1-22 and claims 1-20 in the reply filed on 4/28/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkins et al. (US Pat No 7,562,833 B2).
Re claim 1, Perkins et al. show a sprinkler (Fig. 4) assembly comprising:
an inlet (14) configured to receive water;
a body (12) supported by the inlet and having a confinement structure (38);
a nozzle (20) supported by the body and disposed downstream of the inlet, the nozzle being in fluid communication with the inlet and configured to direct the water out of the nozzle along an axis; and
a deflector assembly (46) having a base (48) and a distribution plate (26), a portion of the base (48) being disposed in the confinement structure (38) to allow the deflector assembly to move with respect to the axis in one or both of a rotational and a tilting direction, the distribution plate (26) comprising a plurality of channels (60) on a side of the distribution plate facing the nozzle, at least one channel (60) of the plurality of channels has an asymmetrical cross-sectional shape (see annotated figure).

    PNG
    media_image1.png
    329
    674
    media_image1.png
    Greyscale

Re claim 2, Perkins et al. show wherein the cross-sectional shape (see annotated figure) is asymmetric across a vertical line passing through a vertex or bottom of the at least one channel. 
Re claim 3, Perkins et al. show the cross-sectional shape (see annotated figure) is asymmetric across a vertical line passing through a midpoint of a width of the at least one channel as measured at a top of the at least one channel.
Re claim 4, Perkins et al. show the cross-sectional shape (see annotated figure) comprises a first side and an opposite second side (see annotated figure), wherein a degree of curvature of at least a portion of the first side is different than a degree of curvature of at least a portion of the opposite second side (the demonstrated sides in the annotated figure have different degrees of curvature).
Re claim 5, Perkins et al. show the at least one channel (Fig. 4, 60) comprises a leading edge (edge between right side wall and bottom) disposed between the first side (see annotated figure) and the opposite second side (see annotated figure) and extending along a length of the at least one channel to an exit of the at least one channel, a first distance measured between the leading edge and one of the first side or the opposite second side at a first location along the at least one channel being different than a second distance measured between the leading edge and the one of the first side or the opposite second side at a second location along the at least one channel, the first location being different than the second location (the distance will vary along the length of the channel).
Re claim 6, Perkins et al. show the plurality of channels (Fig. 4, 60) is curved.
Re claim 7, Perkins et al. show the distribution plate (Fig. 4, 26) further comprises a first region (annotated figure – “web”) and a second region (annotated figure – “bottom”), a thickness of the first region being different than a thickness of the second region.
Re claims 8 & 18, Perkins et al. show the distribution plate (Fig. 4, 26) further comprises a web (see annotated figure) located between adjacent channels (60) of the plurality of channels, the web having a wall thickness that is greater than a wall thickness of the adjacent channels (60).
Re claim 9, Perkins et al. show a retainer (Fig. 3, 24) configured to be inserted in the body (12) and between the nozzle (20) and the inlet (14), the nozzle (20) being removable (22) from the body independent from removing the retainer (24) from the body, the retainer being configured to support a seal (Fig. 3, o-ring shown between 24 and 14) at least when disposed in the body.
Re claim 10, Perkins et al. show the retainer (Fig. 3, 24) is further configured to engage (abuts at 30) with the nozzle (20) so that the nozzle and the retainer can be removed from the body as a subassembly.
Re claim 17, Perkins et al. show a sprinkler (Fig. 4) assembly comprising:
an inlet (14) configured to receive water;
a body (12) supported by the inlet;
a nozzle (20) supported by the body and disposed downstream of the inlet, the nozzle being in fluid communication with the inlet and configured to direct the water out of the nozzle along an axis; and
a distribution plate (26) being coupled to the body to move with respect to the axis in one or both of a rotational and a tilting direction, the distribution plate having a plurality of channels (60) on a side of the distribution plate facing the nozzle, at least one channel of the plurality of channels having sides (see annotated figure) and a bottom (see annotated figure) surface connecting the sides, the bottom surface defining a leading edge that extends along a length of the at least one channel, the leading edge being closer to one of the sides (see annotated figured – “asymmetrical shape”).
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duffin et al. (US Pat No 11,213,836 B2).
Re claim 1, Duffin et al. show a sprinkler assembly (Fig. 8) comprising:
an inlet (8) configured to receive water;
a body (1) supported by the inlet and having a confinement structure (12);
a nozzle (4) supported by the body and disposed downstream of the inlet, the nozzle being in fluid communication with the inlet and configured to direct the water out of the nozzle along an axis;
a deflector assembly (5) having a base (2) and a distribution plate (17), the base being disposed int the confinement structure (12) to allow the deflector assembly to move with respect to the axis in one or both of a rotational and a tilting direction, the distribution plate (17) comprising a plurality of channels (see annotated figure 7) on a side of the distribution plate facing the nozzle, at least one channel of the plurality of channels (see annotated figure 7) has an asymmetrical cross-sectional shape (see annotated figure 7).

    PNG
    media_image2.png
    594
    839
    media_image2.png
    Greyscale

Re claim 2, Duffin et al. show the cross-sectional shape (see annotated figure 7) is asymmetric across a vertical line passing through a vertex or bottom of the at least one channel.
Re claim 3, Duffin et al. show the cross-sectional shape (see annotated figure 7) is asymmetric across a vertical line passing through a midpoint of a width of the at least one channel as measured at a top of the at least one channel.
Re claim 4, Duffin et al. show the cross-sectional shape comprises a first side (see annotated figure 7) and an opposite second side (see annotated figure 7), wherein a degree of curvature of at least a portion of the first side is different than a degree of curvature of at least a portion of the opposite second side (the demonstrated sides in the annotated figure have different degrees of curvature).
Re claim 5, Duffin et al. show the at least one channel comprises a leading edge (see annotated figure 7) disposed between the first side (see annotated figure 7) and the opposite second side (see annotated figure 7) and extending along a length of the at least one channel to an exit of the at least one channel, a first distance measured between the leading edge and one of the first side or the opposite second side at a first location along the at least one channel being different than a second distance measured between the leading edge and the one of the first side or the opposite second side at a second location along the at least one channel, the first location being different than the second location (the distance will vary along the length of the channel).
Re claim 6, Duffin et al. show the plurality of channels (see annotated figure 7) is curved.
Re claim 7, Duffin et al. show the distribution plate (Fig. 9, 17) further comprises a first region (see annotated figure 7 – “web”) and a second region (see annotated figure 7 – “channels”), a thickness of the first region being different than a thickness of the second region.
Re claims 8, 14 & 18, Duffin et al. show the distribution plate (Fig. 9, 17) further comprises a web (see annotated figure 7) located between adjacent channels of the plurality of channels, the web having a wall thickness that is different than a wall thickness of the adjacent channels.
Re claim 11, Duffin et al. show a sprinkler assembly (Fig. 8) comprising:
an inlet (8) configured to receive water;
a body (1) supported by the inlet and having a base retaining surface (12);
a nozzle (4) supported by the body and disposed downstream of the inlet, the nozzle being in fluid communication with the inlet and configured to direct the water out of the nozzle along an axis;
a deflector assembly (5) having a base (2) and a distribution plate (17), the base comprising a first side (at 10) and an opposite second side (at 14), the first side of the base being supported by the base retaining surface (12), the distribution plate (17) comprising a plurality of channels (see annotated figure 7) on a side of the distribution plate facing the nozzle, at least one channel of the plurality of channels (see annotated figure 7) has an asymmetrical cross-sectional shape (see annotated figure 7); and
a flanged bolt (13) configured to be supported by the body (1) and disposed between the nozzle (4) and the side of the distribution plate (17) facing the nozzle, the flanged bolt supporting the second side (at 14) of the base (2) so that the deflector assembly (5) can move with respect to the axis in one or both of a rotational and a tilting direction.
Re claim 12, Duffin et al. show the cross-sectional shape comprises a first side (see annotated figure 7), an opposite second side (see annotated figure 7), and a radiused section (see annotated figure 7), the radiused section blending the first side and the opposite second side together in an off center arrangement relative to the cross-sectional shape of the at least one channel.
Re claim 13, Duffin et al. show the at least one channel comprises a leading edge (see annotated figure 7) that moves closer to the first side than the opposite second side along a length of the at least one channel.
Re claim 17, Duffin et al. show a sprinkler assembly (Fig. 8) comprising:
an inlet (8) configured to receive water;
a body (1) supported by the inlet and having a base retaining surface (12);
a nozzle (4) supported by the body and disposed downstream of the inlet, the nozzle being in fluid communication with the inlet and configured to direct the water out of the nozzle along an axis;
a distribution plate (17) being coupled to the body to move with respect to the axis in one or both of a rotational and a tilting direction, the distribution plate having a plurality of channels (see annotated figure 7) on a side of the distribution plate facing the nozzle (4), at least one channel of the plurality of channels having sides (see annotated figure 7) and a bottom surface (see annotated figure 7) connecting the sides, the bottom surface defining a leading edge (see annotated figure 7) that extends along a length of the at least one channel, the leading edge being closer to one of the sides.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duffin et al. (US Pat No 11,213,836 B2) in view of Lawyer et al. (US Pub No 2018/0311684 A1).
Re claims 9, 15 & 19, Duffin et al. disclose all aspects of the claimed invention but does not teach a retainer configured to be inserted in the body and between the nozzle and the inlet, the retainer being configured to support a seal at least when disposed in the body, at least a portion of the nozzle engaging with the seal, the nozzle being tiltable to disengage from the seal when the nozzle and the retainer are both disposed in the body allowing the nozzle to be removed from the body independent from removing the retainer.
However, Lawyer et al. show a sprinkler assembly including a flanged bolt (Fig. 7, 26) configured to be supported by the body (12) between the nozzle (18) and the side of the distribution plate (20) facing the nozzle, the flanged bolt supporting the second side (54, 56) of the base (25) so that the deflector assembly can move with respect to the axis in one or both of a rotational and a tilting direction; and a retainer (68) configured to be inserted in the body (12) and between the nozzle (18) and the inlet (14), the retainer (68) being configured to support a seal (66) at least when disposed in the body, at least a portion (72) of the nozzle (18) engaging with the seal (66), the nozzle (18) being tiltable (Fig. 9) to disengage from the seal (66) when the nozzle (18) and the retainer (68) are both disposed in the body allowing the nozzle to be removed from the body independent from removing the retainer.
The substitution of one known element (the flanged bolt and nozzle as shown in Lawyer) for another (flanged bolt and nozzle as shown in Duffin) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the flanged bolt shown in Lawyer et al. would have yielded predictable results, namely, support of the second side of the base in Duffin et al. to allow for movement of the deflector assembly.
Re claims 10, 16 & 20, Duffin et al. as modified by Lawyer et al. show the nozzle (Lawyer – Fig. 7, 18) is engaged with the seal (Lawyer – 66), the nozzle and the retainer can be removed from the body as a subassembly (Lawyer - paragraphs 0048 and 0057).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752